Citation Nr: 1132439	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-31 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss, and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Carmody, Law Clerk






INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for bilateral hearing loss.  


FINDINGS OF FACT

1. A November 2005 rating decision denied service connection for bilateral hearing loss on the basis that such disability was not etiologically related to the Veteran's service.

2. In October 2006, the RO received private medical evidence documenting hearing loss and discussing the Veteran's in-service noise exposure.

3. Evidence received within the one-year time period after the November 2005 rating decision raised questions about the nature and etiology of the Veteran's current bilateral hearing loss.  
 
4. A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury, or disease in service.



CONCLUSIONS OF LAW

1. New and material evidence was received within one year of the last denial of the claim, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105, (West 2002); 38 C.F.R. § 3.156(b) (2010).  

2. Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim  An August 2006 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  

The Veteran's pertinent service treatment records (STRs) and postservice treatment records have been secured.  The RO arranged for a VA medical examination in May 2007, and as will be discussed in greater detail below, that examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes.)  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

A November 2005 rating decision denied the Veteran's original claim of service connection for bilateral hearing loss, essentially because the evidence did not show that the condition occurred in or was caused by service.  

Evidence of record at the time of the November 2005 rating decision included the Veteran's service personnel records, which show his military occupational specialty (MOS) as helicopter repairman, and his STRs, which are silent for any complaints, findings, treatment, or diagnoses related to bilateral hearing loss.  

August 1967 service entrance examination audiometry revealed that puretone thresholds, in decibels, were: 

Hertz
500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
-10 (0)
/
-10 (-5)
LEFT
10 (25)
-5 (5)
15 (25)
/
15 (20)

[The figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

October 1969 separation examination audiometry revealed puretone thresholds, in decibels, were:

Hertz
500
1000
2000
3000
4000
RIGHT
0
0
0
/
10
LEFT
0
0
10
/
10

In an associated October 1969 report of medical history the Veteran reported that he was in good health and that he had never had hearing loss or ear trouble.  

However, in October 2006, the RO received additional evidence.  In a September 2006 treatment note from M.J.S., D.O., the Veteran's private healthcare provider, it was noted that the Veteran complained of hearing loss and had served as a crewmember on a Vietnam helicopter.  It was the physician's impression that the Veteran had hearing loss for which he used bilateral hearing aids. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, if new and material evidence is submitted prior to the expiration of the appeal period, it will be considered as having been filed in connection with the pending claim.  38 C.F.R. § 3.156(b).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board finds that the evidence received within the appeal period following the November 2005 decision is new and material.  This evidence was not before agency decision-makers at the time of the 2005 denial, and it directly addressed the unestablished fact necessary to substantiate the claim.  Specifically, the claim was denied in November 2005 based essentially on findings that the Veteran did not have hearing loss by VA standards.  The treatment records received within the appeal period included medical opinions to the effect that the Veteran had bilateral hearing loss, and the report discussed the noise trauma during service.  When taken at face value, as is required when determining solely whether to reopen a previously denied claim, the additional evidence received is competent evidence that relates to the matter of a nexus between the Veteran's bilateral hearing loss and his service, and raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence received is new and material and will be considered in conjunction with the Veteran's pending claim of entitlement to service connection for bilateral hearing loss.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For certain chronic diseases (including SNHL as an organic disease of the nervous system), service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On May 2007 VA audiological evaluation, puretone thresholds, in decibels, were: 

Hertz
500
1000
2000
3000
4000
RIGHT
15
25
55
70
70
LEFT
15
20
75
85
90

Speech audiometry revealed speech recognition ability of 84 percent in each ear.  The Veteran reported having hearing loss for the past forty years that was related to military noise exposure.  He reported that while in the Army, he was a helicopter mechanic and a helicopter gunner.  He further reported that he served in Vietnam, wherein he was exposed to combat noise trauma, including small arms fire, helicopter noises, common fire, and mortar explosions; he denied having worn hearing protectors.  He reported that his hearing loss had occurred gradually and progressively and that he experienced difficulty understanding conversational speech when the speaker was within a short distance from him, in groups or noisy situations, in home or work environments, and when he used the phone.  He often had to ask others to repeat themselves even if the conversational speech was sufficiently loud and he had to listen to the radio and television at loud levels.  He denied a history of otorrhea and otologic surgery and reported throbbing ear pain that lasted a few minutes and occurred twice a week.  The Veteran denied a family history of hearing loss or disorders associated with hearing loss (except for diabetes), and he had not worn hearing aids in the past.  He reported that following his separation from the service, from 1970 to 2003, he worked for the Missouri Highway Department as a superintendent and worked with heavy equipment such as graders and dozers.  In this position, he was exposed to traffic noise and road machinery but had worn hearing protectors.  

The examiner provided the Veteran with a diagnosis of bilateral high frequency sensorineural hearing loss (SNHL) which was consistent with the configuration of hearing loss that is usually observed in a noise-exposed population.  The examiner stated initially that the etiology of the Veteran's current SNHL was not clear, but after reviewing the Veteran's STRs, ultimately opined that it was not at least as likely as not that the Veteran's bilateral SNHL was related to military service.  Specifically, he noted that the Veteran's current audiogram showed significant SNHL at frequencies that had normal hearing at the time of his separation from the service.  He then explained that noise induced hearing loss was normally observed in the 3000-6000 hertz region with the hearing threshold at 4000 hertz being most affected, and noted that even with the Veteran's exposure to noise in service, at the time of his separation from service, his hearing at 4000 hertz had been normal.  If noise induced hearing loss had occurred, some degree of hearing loss at 4000 hertz would have been expected, but was not shown.  The examiner noted that a comparison of the Veteran's hearing threshold at 4000 hertz showed that his hearing threshold in the right ear at separation had not been as good as at enlistment, while his hearing threshold at 4000 hertz in the left ear at the time of separation had been better than at enlistment, and stated that he did not consider such variability significant.  

On October 2007 private audiometry evaluation, B.M., a Hearing Instrument Specialist, provided the Veteran with a diagnosis of high frequency sloping bilateral SNHL.  The audiogram was presented in chart form.  He opined that the Veteran's SNHL likely started while serving as a helicopter pilot in the military and had increased over the years since service.  He opined that the Veteran would be best served with Binaural Digital Hearing Instruments.  

In June 2010 written argument, the Veteran's representative argued that according to Hensley v. Brown, 5 Vet. App. 155, 164 (1993), hearing loss need not manifest during service in order for service connection to be granted and therefore the Veteran's normal hearing at separation should not determine the outcome of his claim for service connection.  Further, the representative argued that the 2005 National Academies of Science Institute of Medicine (IOM) Noise and Military report concluded that the military had not provided hearing examinations sufficient to assess noise-induced hearing loss.  Specifically, the IOM recommended that the tests include measurements above the 6000 hertz level in order to document the characteristic "notch" associated with noise-induced hearing loss during service.  Therefore, because adequate tests were not conducted for noise-induced hearing loss during service, the VA audiologist who provided negative opinion had no basis to conclude that noise-induced hearing loss was not demonstrated in service.  Lastly, he argued that there was no valid legal or medical basis for the premise that hearing loss needed to be shown during service in order to be related to service and that the Board on numerous occasions has held the same.  

C. Analysis

At the outset, the Board finds that the appellant is not prejudiced by the Board's proceeding with de novo review of this claim without returning it to the RO for their initial de novo consideration upon the Board's reopening of the claim because the RO had already itself reopened the claim and adjudicated the matter de novo before certifying the appeal for Board review.  

It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards, as such is shown by official audiometry.  Based upon his MOS as a helicopter repairman, it is likely and may reasonably be conceded that the Veteran was exposed to noise trauma in service.  What he must still show to establish service connection for his bilateral hearing loss is that it is related to his service, to include as due to exposure to noise trauma therein.  The record does not include any competent evidence that suggests that there indeed is a nexus between the Veteran's current hearing loss disability and his service/noise trauma therein.  

Significantly, the Veteran's STRs do not mention hearing loss.  Consequently, service connection for bilateral hearing loss on the basis that such disability became manifest in service and persisted is not warranted.  As there is no competent evidence that SNHL was manifested in the first postservice year, there is no basis for considering (and applying) the 38 U.S.C.A § 1112 chronic disease presumptions (for SNHL as an organic disease of the nervous system).  

The record includes both medical evidence that tends to support the Veteran's claim of service connection for bilateral hearing loss and medical evidence that is against his claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence, which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the Veteran's claim consists of the September 2006 treatment note from M.J.S., D.O., who noted that the Veteran had hearing loss and had served as a helicopter crewmember in service.  However, he did not opine that the Veteran's hearing loss was related to such noise exposure in service, and this provides no probative value to the Veteran's claim.  The Veteran also submitted an October 2007 private audiometry from B.M. who opined that the Veteran's SNHL likely started while he served as a helicopter pilot in the military and had increased since service.  It is not shown, however, that he reviewed the Veteran's STRs or other pertinent records, or considered the Veteran's postservice noise exposure.  His opinion is based entirely on the Veteran's anecdotal account of being a helicopter pilot in service.  While claims file review is not required for a medical opinion to have probative value, it must be clear from the record that the opinion provider was aware of any pertinent facts relevant to determining the etiology of a disability.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (finding that the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion).

In contrast, the VA examiner's May 2007 opinion contained a rationale for the opinions provided.  He gave consideration to the etiology of the Veteran's hearing loss, and noted that audiological evaluations performed at the time of the Veteran's entrance and separation from service indicated that his hearing was within normal limits.  He further explained that noise induced hearing loss was normally observed in the 3000-6000 hertz region with the hearing threshold at 4000 hertz being most affected, and noted that the Veteran's hearing threshold at 4000 hertz upon separation had been normal.  Additionally, he explained that although the Veteran had been exposed to noise in service, if noise induced hearing loss had occurred, some degree of hearing loss upon separation at 4000 hertz would have been expected, but was not shown.  Therefore, it was not at least as likely as not that the Veteran's current bilateral hearing loss was related to his service.  

In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board places greater weight on the VA examiner's opinion as it contained a complete description of the hearing loss disability, included a rationale for the opinion provided, and was based on a more accurate and complete factual background of the Veteran's service medical history and postservice clinical data.  

In June 2010 argument, the Veteran's representative cited Hensley v. Brown, 5 Vet. App. 155, 164 (1993)) and stated, "In such cases [(normal hearing upon separation)], the U.S. Court of Appeals for Veterans Claims has stated that the proper inquiry is whether or not any current hearing disability can be related to in-service noise exposure, not whether hearing loss was demonstrated in service."  He further stated, "[h]earing loss need not manifest during service in order for an award of service connection to be granted.  This means that the veteran's normal hearing at separation should not determine the outcome of this veteran's claim for service connection."  While the Board acknowledges this argument, it notes that during the May 2007 VA examination, the examiner's opinion that the Veteran's hearing loss was not related to his service was not based solely on the premise that the Veteran had had a normal separation examination.  Specifically, the examiner noted that "although the veteran had been exposed to noise in the armed forces, if noise induced hearing loss had occurred, some degree of hearing loss at 4000 [hertz] would have been expected which is not the case."  Therefore, by stating "some degree" of hearing loss should have been expected, the examiner was not implying that hearing loss by VA standards needed to be present, but was simply stating that some type of upward shift in hearing loss was expected but was not shown.  Further, as the representative argued that the IOM had recommended that audiological evaluations include measurements above the 6000 hertz level, the Board finds this argument to be without merit as the audiological evaluations given under 38 C.F.R. § 4.85 are standard and are not required to go above 4000 hertz.  

Although the Veteran alleges he has had bilateral hearing loss for the past forty years (essentially since his separation from service), the Board notes that in his October 1969 separation report of medical history, he reported that he was in good health and had never had hearing loss or ear trouble.  Further, his own statements relating his hearing loss disability to noise exposure in service are not competent evidence, as he is a layperson, and lacks the training to opine regarding medical etiology; this is a question that is medical in nature and not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against a finding of a nexus between the Veteran's current bilateral hearing loss and his service/noise trauma therein.  Consequently, the preponderance of the evidence is against this claim.  In such a situation, the benefit of the doubt doctrine does not apply and the claim must be denied.



	(CONTINUED ON NEXT PAGE)


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is granted; however, service connection for bilateral hearing loss is denied on de novo review.  


____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


